COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00219-CV


LARRY JOE MORGAN                                                     APPELLANT

                                         V.

RICHARD SCOTT WALKER                                                   APPELLEE


                                      ----------

           FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 236-282599-15

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Pro se Appellant Larry Joe Morgan attempts to appeal a ruling that he

presumes the trial court made after an April 7, 2016 hearing to dismiss his

lawsuit. On July 5, 2016, we notified the parties of our concern that we have no

jurisdiction in this matter because it appeared that there was no final judgment or

signed order subject to appeal; we also informed them that the notice of appeal

      1
          See Tex. R. App. P. 47.4.
was premature.2 We indicated that this appeal would be dismissed for want of

jurisdiction if a party did not furnish this court with a signed copy of the order

Appellant seeks to appeal by July 25, 2016.3 We have received no response.

      Even if the trial court held a hearing on April 7, 2016, and orally dismissed

Appellant’s case, the time for perfecting an appeal in a civil case runs from a

signed judgment or appealable order, not an oral rendition.4

      Because there is no signed judgment or appealable order, we dismiss this

appeal for want of jurisdiction.5

                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 18, 2016




      2
          See Tex. R. App. P. 26.1(a), 27.1(a).
      3
       See Stewart v. Stewart, No. 02–09–00285–CV, 2009 WL 3416553, at *1
(Tex. App.—Fort Worth Oct. 22, 2009, no pet.) (mem. op.).
      4
          See id.; see also Tex. R. App. P. 26.1.
      5
          See Tex. R. App. P. 42.3(a), 43.2(f).

                                           2